QUEST CAPITAL CORP. (the “Company”) Report of Voting Results pursuant to Section 11.3 of National Instrument 51-102 for the Annual and Special General Meeting of the Company held on May 27, 2008 Matter Voted Upon Outcome Ballot Results, If Any To elect Robert G. Atkinson as a director Resolution Passed N/A To elect Brian E. Bayley as a director Resolution Passed N/A To electW. David Black as a director Resolution Passed N/A To elect Stephen C. Coffey as a director Resolution Passed N/A To elect Frank B. Mayer as a director Resolution Passed N/A To elect Dale C. Peniuk as a director Resolution Passed N/A To elect A. Murray Sinclair as a director Resolution Passed N/A To elect Walter M. Traub as a director Resolution Passed N/A To appoint PricewaterhouseCoopers LLP as auditors of the Company Resolution Passed N/A To approve the Amendments to Articles of Continuance Resolution Passed 55,060,503 (97.67%) in favour 1,314,117 (2.33%) against To approve By-Law No. 2 (as amended)* Resolution Passed N/A Dated at Vancouver, BC, this 10th day of June, 2008. QUEST CAPITAL CORP. “Sandra Lee” Sandra Lee Secretary *The amendment was made to provde that the chair of a meeting shall not have a second or casting vote under section 3.11 of the by-law.
